uNirED srArEs Disrr28 U.S.C.
§ 1915, by submitting by January 22, 2012, a certified copy of his prison trust fund account
statement. See Order (Dec. Zl, 201 l) (directing submission of the statement within 30 days);
()rder (Jan. 30, 2012) (denying application to proceed in forma pauperis and dismissing the case).
However, the Court’s mail room received the requested statement on Januaiy 17, 2012, thereby
constituting a timely filing of the statement. Hence, the Court will vacate the dismissal order
because it was based on a mistaken premise. Having reviewed the complaint, the Court
nevertheless will grant plaintiff s motion to proceed in forma pauperis and dismiss the complaint
for want of jurisdiction
Plaintiff is a District of Columbia prisoner at the Federal Correctional Center in

Petersburg, Virginia. He challenges the constitutionality of the statute under which he was
convicted, D.C. Code § 22-30l()(b), in the Superior Court ofthe District of Columbia. Such a
challenge must be pursued in the Superior Court under D.C. Code § 23-1 10, see Blair~Bey v.

Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998`); Byrd v. Hencz'erson, 119 F.3d 34, 36-37 (D.C.

Cir. 1997), and absent a showing of an inadequate or ineffective local remedy, "a District of
Columbia prisoner has no recourse to a federal judicial forum." Garrz`s v. Lindsay, 794 F.Zd 722,
726 (D.C. Cir. 1986), cert. a'eniea’, 479 U.S. 993 (1986) (internal footnote omitted). Cf with
Tczylor v. U.S. Bd. of'Parole, 194 F.Zd 882, 883 (D.C. Cir. 1952) (stating as to federal
convictions that a motion under 28 U.S.C. § 2255 is the proper vehicle for challenging the
constitutionality of a statute under which a defendant is convicted). Under District of Columbia
law,

[an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to

apply for relief by motion pursuant to this section shall not be entertained by . . . any

Federal . . . court if it appears . . . that the Superior Court has denied him relief unless

it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.
D.C. Code §23-11()(g). The petitioner has not shown that his local remedy is inadequate to
address his claim. Therefore, this Court will dismiss this action for lack of jurisdiction A
separate Order of dismissal accompanies this l\/leinorandum Opinion.

fw(§ tdc

United States District Judge

\/\/

Date: February  ,2012